478 F.2d 1209
UNITED STATES of America, Plaintiff-Appellee,v.Charles Francis O'NEILL, Defendant-Appellant.
No. 73-1390 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 26, 1973.

Jack G. Hand, Jr., Jacksonville, Fla., court-appointed, for defendant-appellant.
John L. Briggs, U. S. Atty., Harvey E. Schlesinger, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
In compliance with the mandate set forth in Anders v. California, 1967, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, we have carefully reviewed this cause in its entirety, and conclude that there is no arguable merit in the appeal.  It is therefore ordered, that the motion filed by Jack G. Hand, Jr. Esquire, for leave to withdraw as court-appointed counsel for Appellant is granted, and the appeal is dismissed as frivolous.  See Local Rule 20.  See also United States v. Mills, 5th Cir. 1971, 446 F.2d 1397; United States v. Minor, 5th Cir. 1971, 444 F.2d 521.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I